-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated February 18, 2021, is acknowledged. 
Priority	
This application is a 371 of PCT/US2018/061862 filed on 11/19/2018, which claims benefit in a provisional application 62/588,830 filed on 11/20/2017.
Claim Status
Claims 6 and 18-28 are pending and examined. Claims 1-5 and 7-17 were cancelled. Claims 18-28 were newly added. 
Withdrawn Claim Rejections – 35 USC § 103
Rejections of claims 1-5 and 7-17 are withdrawn because claims were cancelled. 
New Claim Rejections -35 USC § 112
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 was amended to recite “and.” at the end of the claim. The claim is indefinite because it is not complete. Ground of rejection may be obviated by adding limitations after “and” or by deleting “and”. 
Claims 18-23 and 26 are indefinite because the claims depend from claim 6 and contain indefinite limitations of claim 6. 
New Claim Rejections -35 USC § 103
Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Amoroso et al. (US 2013/0253663 Al September 26, 2013) and Freeman (US 7,776,916 B2 August 17, 2010 -of record in IDS dated 05/21/2020).
The claims encompass a method for repairing at least a portion of an abdominal wall of a subject, comprising applying a construct to the portion of the abdominal wall, wherein the construct comprises: a dermal extracellular matrix gel, polymer fibers, and microparticles 
The teachings of Amoroso are related to a biohybrid scaffold useful for abdominal wall reconstruction (Abstract). One embodiment comprises a biodegradable, elastomeric polymer component and an ECM gel component. The biopolymer is electro spun and the ECM gel is sprayed (paragraph 0047). The ECM is derived from dermis (paragraph 0054). In its broadest sense, ECM-derived scaffold materials are communited and solubilized to form a hydrogel (paragraph 0055). The ECM gel can be sprayed as a liquid or hydrogel (paragraph 0057). Biocompatible, biodegradable elastomeric polymers include PEUU, PEEUU, PECUU, and PCUU (paragraph 0061). The biodegradable polymers further include chitosan, alginate, hyaluronic acid, and gelatin among others (paragraph 0063). At least one therapeutic agent is added to the composition before it is implanted into a patient. The therapeutic agent is embedded into the structure. The therapeutic agent is mixed with a carrier polymer, e.g. polylactic-glycolic acid microparticles, which is subsequently processed with an elastomeric polymer. By blending the therapeutic agent with a carrier polymer or elastomeric polymer, the rate of release of the therapeutic agent may be controlled by the rate of polymer degradation (paragraph 0071). Figure 2 describes a structure a three layer scaffold (10) produced by electro spinning interlayers 50 and 60 comprising fibers. In one embodiment, the therapeutic agent is an anti-inflammatory agent. Other drugs that may promote wound healing and/or tissue regeneration may also be included. In an alternative embodiment of Figure 2, the third layer 40 and the second layer 60 are omitted producing a structure of two layers. Additional ingredients, such as therapeutic agents can be deposited onto or within one or more layers (paragraphs 0015, 0085, and 0086).

The teachings of Freeman are related to nitrated lipids (Abstract). Nitrated lipids include oleic acid (column 12 lines 20-29). Single or mixtures of nitrated lipids have therapeutic uses, such as reducing or preventing inflammation in a subject with inflammation or at risk of inflammation, comprising administering an effective amount of any of the nitrated lipids wherein the nitrated lipids reduce or prevent inflammation in the subject (column 19 lines 49-60). The nitrated lipids can act as nitric oxide donors. Therefore, the nitrated lipids can be used to administer NO to a subject and/or treat a NO-related condition in a subject (column 22 lines 47-52).
The teachings of Amoroso and Freeman are related to composition comprising therapeutic agents selected from anti-inflammatories, and it would have been obvious to have combined them because they are in the same field of endeavor.
Regarding claims 6 and 18, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a construct comprising a dermal extracellular matrix gel, polymer fibers, and microparticles containing antiinflammatory agent, with a reasonable expectation of success because Amoroso teaches a construct comprising a biodegradable elastomeric polymer comprising fibers formed by electro spinning a polymer component comprising a synthetic polymeric component comprising PECUU and extracellular matrix gel derived from dermis, wherein the mat further comprises embedded therapeutic agent selected from anti-inflammatories, and wherein the therapeutic agent is present in microparticles of polylactic-glycolic acid. It would have been obvious to have selected nitro oleic acid as the anti-inflammatory, with a reasonable expectation of success because it was known from Freeman that nitrated fatty acids such as oleic acid have 
MPEP 2111.05 states:
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) “whereby” clauses.
However, the court noted that a “’whereby” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claim 19, it would have been obvious to have selected 10-nitro-9-trans-octadecanoic acid, because Freeman teaches nitrated lipids of formula (I) wherein the nitrated lipid is substantially pure, and the stereochemistry about the carbon-carbon double bond is substantially cis or substantially trans (column 12 lines 30-67). Figure 10 specifically discloses 10-nitro-9-cis-octadecanoic acid (column 4 lines 29-33). 10-nitro-9-octadecanoic acid is encompassed by Figure (I), and it would have been obvious to have utilized the cis or the trans isomer because Freeman teaches that the compound of Figure (I) is substantially cis or substantially trans.
Regarding claim 20, it would have been obvious to have encapsulated the 10-nitro-9-trans-octadecanoic acid in poly(lactic-co-glycolic acid) microparticles, with a reasonable expectation of success because Amoroso teaches mixing the therapeutic agent with a carrier 
Regarding claims 21 and 23, it would have been obvious to have formed the construct in Figure 2 by excluding layers 40 and 60, with a reasonable expectation of success because Amoroso teaches such an embodiment which results in the formation of a two layer structure (paragraph 0086). It is apparent from the teachings in paragraph 0085 that layer 20 is formed from biodegradable elastomeric polymer layer and layer 30 is the ECM gel, where the interlayer 50 comprises fibers of both adjacent layers, a number of which are interlocked or interwined, or can be continuous between layers. Thus, the resulting structure is a bi-layer scaffold comprising a dermal ECM gel-rich layer and a biodegradable elastomeric fiber-rich layer. It would have been obvious to have included the microparticles of therapeutic agent within the bi-layer scaffold because Amoroso teaches including the therapeutic agent by embedding it into the structure.
Regarding claim 22, it would have been obvious to have utilized PEUU, PEEUU, or PCUU as the biocompatible, biodegradable elastomeric polymer because Amoroso teaches there polymers as suitable (paragraph 0061).
Regarding claims 24 and 25, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a construct comprising a dermal extracellular matrix gel, polymer fibers, and microparticles containing antiinflammatory agent, with a reasonable expectation of success because Amoroso teaches a construct comprising a biodegradable elastomeric polymer comprising fibers formed 
It would have been obvious to have selected nitro oleic acid as the anti-inflammatory, with a reasonable expectation of success because it was known from Freeman that nitrated fatty acids such as oleic acid have therapeutic uses such as treating inflammation in a subject and delivering NO to a subject by administering the nitrated fatty acid to the subject. Amoroso teaches that wound healing therapeutic agents may be added to the composition. Nitrated oleic acid is a NO donor and NO is a known wound healing agent. One of skill would have had a reasonable expectation of success in using nitro oleic acid to treat inflammation because Freeman teaches that nitrated lipids can reduce or prevent inflammation in cells such as muscle, among others (column 21 lines 1-8) and nitrated lipids can be administered 
The phrase “release of the nitro oleic agent enhances neovascularization at the portion of the abdominal wall” in claim 24 and “wherein release of the nitro oleic acid agent increases abdominal wall thickness” in claim 27 are met by the prior art method because the phrases describe intended results of a process step positively recited. The prior art method teaches the same method steps as claimed method and the prior art method would have resulted in the same effect including release of the nitro oleic agent enhancing neovascularization and increasing abdominal wall thickness of the portion of the abdominal wall to which the scaffold was applied. The scaffold in the prior art method comprises nitro oleic agent encapsulated in PLGA microparticles. Based on dependent claim 20, PLGA is a suitable polymer for encapsulation of nitro oleic agent. Thus, it would have been reasonable to expect the prior art construct to have the same effect as the claimed construct when applied to at least a portion of an abdominal wall of a subject, including effects described by the claims. See MPEP 211.05.
Regarding claim 28, it would have been obvious to have selected 10-nitro-9-trans-octadecanoic acid, because Freeman teaches nitrated lipids of formula (I) wherein the nitrated lipid is substantially pure, and the stereochemistry about the carbon-carbon double bond is substantially cis or substantially trans (column 12 lines 30-67). Figure 10 specifically discloses 10-nitro-9-cis-octadecanoic acid (column 4 lines 29-33). 10-nitro-9-octadecanoic acid is encompassed by Figure (I), and it would have been obvious to have utilized the cis or the trans isomer because Freeman teaches that the compound of Figure (I) is substantially cis or substantially trans.

Examiner’s Response to Applicant’s Arguments 
	In the remarks dated February 18, 2021, applicant provided arguments to traverse the rejections. 
	Applicant’s arguments were fully considered but are not persuasive because the prior art teaches the claimed method steps and the effect of the method steps would have occurred in the prior art method because the prior art method teaches a method of applying a construct that is structurally the same as the claimed construct to the same patient population. Prior art references are not required to teach neovascularization because neovascularization in the present claims describes an effect that results from applying a construct to an abdominal wall in a method of repairing at least a portion of an abdominal wall.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hdp://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Alma Pipic/
Primary Examiner, Art Unit 1617